  Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 1 of 15 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI

Federal Trade Commission,

          Plaintiff,                                              Case No. 4:20-cv-1021_

     v.
                                                                  COMPLAINT FOR
American Screening, LLC, a Louisiana limited liability            PERMANENT INJUNCTION
company;                                                          AND OTHER EQUITABLE
                                                                  RELIEF
Ron Kilgarlin Jr., individually and as an officer of
American Screening, LLC; and

Shawn Kilgarlin, individually and as an officer of
American Screening, LLC

          Defendants.



          Plaintiff, the Federal Trade Commission (“FTC” or “Commission”), for its Complaint

alleges:

          1.      The FTC brings this action under Sections 13(b) and 19 of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b), 57b; and the Mail, Internet, or Telephone

Order Merchandise Rule (“MITOR”), 16 C.F.R. Part 435, to obtain permanent injunctive relief,

restitution, rescission or reformation of contracts, the refund of money or return of property, the

payment of damages, and other equitable relief for Defendants’ acts or practices in violation of

Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and in violation of MITOR.

                                  JURISDICTION AND VENUE

          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1345.

          3.      Venue is proper in this District under 28 U.S.C. § 1391 (b)(1-2), and 15 U.S.C.

§ 53(b).

                                                   1
   Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 2 of 15 PageID #: 2




                                            PLAINTIFF

        4.      The FTC is an independent agency of the United States Government created by

statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

which prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC also

enforces MITOR, 16 C.F.R. Part 435, which requires mail-, Internet-, or phone-based sellers to

have a reasonable basis for advertised shipping times, and when sellers cannot meet promised

shipping times, or in the absence of any promised shipping time, ship within 30 days, to provide

buyers with the option to consent to a delay in shipping or to cancel their orders and receive a

prompt refund.

        5.       The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and MITOR, and to secure such equitable relief as

may be appropriate in each case, including rescission or reformation of contracts, restitution, the

refund of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b), 57b; 16

C.F.R. Part 435.

                                          DEFENDANTS

        6.      Defendant American Screening, LLC (“American Screening”) is a member-

managed limited liability company with its distribution center in St. Louis, Missouri. American

Screening transacts or has transacted business in this District and throughout the United States.

In addition, one or more consumers who were injured by the Defendants’ conduct set forth below

reside in this District.

        7.      Defendant Ron Kilgarlin, Jr., is the founder, sole member, manager, and

purported CEO of American Screening, which has 30 employees. At all times material to this

Complaint, acting alone or in concert with others, he has formulated, directed, controlled, had the



                                                  2
  Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 3 of 15 PageID #: 3




authority to control, or participated in the acts and practices of American Screening, including

the acts and practices set forth in this Complaint. Mr. Kilgarlin Jr. is married to Defendant

Shawn Kilgarlin. Defendant Kilgarlin Jr., in connection with the matters alleged herein,

transacts or has transacted business in this District and throughout the United States.

       8.      Defendant Shawn Kilgarlin is the chief operating officer, quality manager, and

quality management representative for American Screening. At all times material to this

Complaint, acting alone or in concert with others, she has formulated, directed, controlled, had

the authority to control, or participated in the acts and practices of American Screening,

including the acts and practices set forth in this Complaint. Her responsibilities included

overseeing responses to consumer complaints and quality control of American Screening’s

products. Defendant S. Kilgarlin, in connection with the matters alleged herein, transacts or has

transacted business in this District and throughout the United States.

                                          COMMERCE

       9.      At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44.

                          DEFENDANTS’ BUSINESS ACTIVITIES

                                            Overview

       10.     Before the recent pandemic, Defendants mostly sold drug test and professional

medical equipment. After the pandemic spread to the United States, they sought to capitalize on

the high demand for personal protective equipment (“PPE”) by marketing and selling masks,

gloves, hand sanitizer, and other PPE through their website. Defendants represented—and still




                                                 3
  Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 4 of 15 PageID #: 4




represent to this day—that they would ship all products “24-48 hours after processing, pending

product availability,” and that the advertised PPE was “in stock” and/or “available to ship.”

       11.     Defendants’ promises to ship currently available products 24-48 hours after

processing are, in many cases, false. Consumers, including many small businesses and medical

practitioners, have complained they still have not received PPE items they ordered weeks or even

months ago. Although Defendants have repeatedly failed to ship in accordance with the periods

promised on the company’s website, they have not informed consumers of the delay, and ignored

persistent consumer questions and refund demands.

       12.     Based on these practices, the Better Business Bureau revoked American

Screening’s accreditation on June 11, 2020.

                                  Defendants’ Shipping Policy

       13.     American Screening markets and sells medical supplies and equipment; medical

tests (used by employers to screen employees for drug use); health, sanitation, and beauty

products; and PPE to consumers throughout the United States and internationally. Defendants

sell these products in bulk to hospitals, local governments, schools, and nursing homes—as well

as to individual consumers.

       14.     American Screening exclusively sells these goods through its website,

www.american screeningcorp.com.

       15.     American Screening ships products ordered online, and makes representations

about the speed of its order processing.

       16.     Specifically, American Screening tells consumers that its practice (the “Shipping

Policy”) is to ship paid-for orders 24-48 hours after processing pending product availability.




                                                 4
  Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 5 of 15 PageID #: 5




       17.     Additionally, American Screening represents its PPE products are “in stock”

and/or “available to ship.”

       18.     The Shipping Policy also states that orders made before 2:00 Central Standard

Time are processed the same day the order is placed, and that in some cases orders called in by

as late as 4:00 pm Central Standard Time can be processed that day.

       19.     Defendants also offer consumers “Overnight/Expedited shipping” to “ensure we

meet your deadlines.”

       20.     American Screening displays its Shipping Policy on its own separate page on its

website, as follows:




                                                5
  Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 6 of 15 PageID #: 6




       21.     American Screening includes a statement at the top of its home page that

“[p]roducts may ship 7-10 business days after [an] order has been placed.”




       22.     Despite American Screening’s shipping representations, many consumers have, as

of the filing of this complaint, still not received the PPE they ordered weeks or even months after

placing their orders.

       23.     American Screening’s website continues to make express representations next to

individual items of PPE (including gloves, masks and disinfecting products) that the items are

“in stock” and “available to ship.” For example, American Screening’s website contained the

following representation as of June 23, 2020:




                                                 6
  Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 7 of 15 PageID #: 7




       24.    Consumers relied and continue to rely on these representations of timely

shipment, and in some cases even paid for expedited shipping, only to wait weeks and months

without receiving the PPE they ordered.

                     Defendants’ Failure to Ship PPE During Pandemic

       25.    American Screening lacked a reasonable basis to believe it would be able to ship

PPE within the promised time. Indeed, in response to numerous consumer complaints, its

representatives regularly admitted the items consumers ordered were not in stock despite

American Screening’s express representations to the contrary.

       26.    American Screening received hundreds of complaints regarding the shipping

delays. However, American Screening did not respond to many of these consumers and


                                               7
  Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 8 of 15 PageID #: 8




continued to make the “in stock” and “available to ship” representations regarding PPE described

above. When it did respond to consumer complaints, it often failed to offer cancelations and

refunds.

       27.     For instance, one American Screening customer placed an order for PPE on

March 18, 2020, but still had not received the items over a month later when he filed a complaint

on April 24, 2020. He stated, “When the Coronavirus became known I was looking for face

masks, gowns, gloves and face shields for my wife’s medical practice. I found American

Screening on line thru a Google search. Their website indicated they had the gowns and the face

shields so I placed an order with them for $215. A few days later I checked their website and the

site indicated my order was complete. I called and spoke to a customer service person (female)

and she told me that the order showed complete because I had placed the order, they had taken

my money and input the order into their system. I was also told that all of the items were out of

stock (this status was not shown on their website) and were expected in 2 weeks at which time

my order would be shipped. Over the last three weeks I have called (the answering system takes

the call, transfers it and then the system disconnects my call), I have tried to leave a voice mail

but the mailbox is full. I have sent e-mails asking for update and all to no avail. The website

currently shows (as of April 24, 2020) that the order is scheduled to ship between April 6 and

April 17. It is now April 24 and nothing has shipped nor been received by me.”

       28.     In another complaint filed on May 27, 2020, a consumer stated, “I ordered basic

sanitation supplies in bulk, because they were advertised on the website as in stock. I was

provided an order confirmation number. Several days later I was informed via email that supplies

were backordered. That was March 15. I waited until about the 15th of May and then began

trying to contact the company through every possible avenue, to no avail. Finally, after several



                                                  8
   Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 9 of 15 PageID #: 9




days I received a call from a representative of the company who told me the product had shipped,

but gave me the name of a shipping company (GLC) which I can't find ANY trace of. She wasn't

able to provide me with a tracking number, but said she could email it to me the following day.

That email was never received. Further attempts at communication have yielded no results, and

no product has ever arrived.”

        29.     Another American Screening customer filed a complaint on May 4, 2020,

complaining of a nearly $10,000 order for gowns for essential workers that she placed in late

March 2020 that had still not arrived, despite the company’s representation that the items were in

stock and the company’s promise to ship the order within 7-10 days. She stated that “[o]n March

20 and March 21st, my company ordered a combined total of 7,500 isolation gowns for our

essential workers who work with our medical patients. They advertised that they were in stock.

The combined total was $9759.84. They immediately charged my credit card and I haven't heard

from them since. They do not answer the phone. They cannot provide a tracking number. They

never have an available person on the 'live chat' and all phone numbers lead to a voice mailbox

that is 'full'. We realize PPE is hard to find. That's not what they tell you. It's here and you'll have

it in 7-10 days. It's now May 4th, I have nothing. They are scamming people who are desperate

to protect front line workers. I want a refund. Who can help me with a refund? No one. They

never answer their phone or provide updates.”

        30.     In numerous instances, when American Screening failed to ship one or more

pieces of ordered PPE within the promised timeframes, American Screening did not offer

consumers the opportunity to consent to a delay in shipping or to cancel their orders and receive

refunds.




                                                   9
 Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 10 of 15 PageID #: 10




       31.     In numerous instances, when American Screening failed to ship one or more

pieces of ordered PPE within the promised timeframes, and also failed to offer consumers the

required opportunity to either consent to a delay in shipping or to cancel their orders and receive

refunds, American Screening did not deem the orders cancelled and issue refunds.

       32.     In numerous instances, when American Screening failed to ship one or more

pieces of ordered PPE within the promised time, consumers demanded cancellation and prompt

refunds, despite having not been informed of this option. Even in these cases, American

Screening did not cancel orders or provide prompt refunds to consumers.

                       VIOLATIONS OF THE MAIL, INTERNET, OR
                       TELEPHONE ORDER MERCHANDISE RULE

       33.     MITOR, 16 C.F.R. Part 435, prohibits sellers from soliciting any order for the sale

of merchandise ordered through the mail, via Internet or by telephone “unless at the time of the

solicitation, the seller has a reasonable basis to expect that it will be able to ship any ordered

merchandise to the buyer” either “[w]ithin that time clearly and conspicuously stated in any such

solicitation; or [i]f no time is clearly and conspicuously stated, within 30 days after receipt of a

properly completed order from the buyer.” 16 C.F.R. § 435.2(a)(1).

       34.     “Receipt of a properly completed order” means “where the buyer tenders full or

partial payment . . . the time at which the seller receives both said payment and an order from the

buyer containing all of the information needed by the seller to process and ship the order.” 16

C.F.R. § 435.1(c).

       35.     “Shipment” means the act of physically placing the merchandise in the possession

of a carrier. 16 C.F.R. § 435.1(e).

       36.     Where a seller is unable to ship merchandise within the seller’s advertised time or

within 30 days if no time is given, the seller must offer to the buyer “clearly and conspicuously

                                                  10
 Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 11 of 15 PageID #: 11




and without prior demand, an option either to consent to a delay in shipping or to cancel the

buyer’s order and receive a prompt refund.” 16 C.F.R. § 435.2(b)(1).

       37.     Any such offer “shall be made within a reasonable time after the seller first

becomes aware of its inability to ship.” 16 C.F.R. § 435.2(b)(1).

       38.     The offer must fully inform the buyer of the buyer’s right to cancel and provide a

definite revised shipping date or inform the buyer that the seller cannot make any representation

regarding the length of the delay. 16 C.F.R. § 435.2(b)(1)(i).

       39.     A seller must “deem an order canceled and . . . make a prompt refund to the buyer

whenever the seller receives, prior to the time of shipment, notification from the buyer cancelling

the order pursuant to any option [under MITOR] . . . [or] [t]he seller fails to offer the option [to

consent to a delay or cancel required by § 435.2(b)(1)] and has not shipped the merchandise”

within the time required by MITOR. 16 C.F.R. § 435.2(c), (c)(1), (c)(5).

       40.     Pursuant to Section 18 of the FTC Act, 15 U.S.C. § 57a(d)(3), and 16 C.F.R. §

435.2, a violation of MITOR constitutes an unfair or deceptive act or practice in or affecting

commerce, in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                 Count I – Violations of MITOR

       41.     In numerous instances, when Defendants:

               a.      represent they would ship purchased goods, including items of PPE listed

on American Screening’s website as “in stock” and/or “available to ship,” within 24-48 hours of

processing; or that goods may ship within 7-10 business days after an order has been placed, they

do not have a reasonable basis to expect to ship the goods within these timeframes;




                                                 11
 Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 12 of 15 PageID #: 12




               b.      fail to ship orders within the timeframe required by MITOR, they also fail

to offer customers the opportunity to consent to a delay in shipping or to cancel their order and

receive a prompt refund;

               c.      fail to ship orders within the timeframe required by MITOR and fail to

offer consumers the opportunity to consent to a delay in shipping or to cancel their order, they do

not cancel those orders or provide consumers a refund;

               d.      receive cancellation and refund requests from consumers pursuant to any

option under MITOR, they do not deem those orders cancelled or provide a prompt refund.

       42.     Defendants’ practices as alleged in Paragraph 41 violate MITOR, 16 C.F.R. §

435.2(a), (b), and (c), and therefore are unfair or deceptive acts or practices in violation of

Section 5 of the FTC Act, 15 U.S.C. § 45(a).

                               VIOLATIONS OF THE FTC ACT

       43.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.”

       44.     Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.

                                  Count II– Section 5 Violations

       45.     In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of goods, including PPE, Defendants have represented and continue to

represent, directly or indirectly, expressly or by implication, that:

       a.      the items are “in-stock” or “available to ship,” and they will process the orders the

       same day or the next day after an order, and ship the orders within 24-48 hours of

       processing;



                                                  12
 Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 13 of 15 PageID #: 13




       b.      items will ship within 7-10 business days after an order is placed;

       c.      specific PPE items are “available to ship” or “in stock.”

       46.     In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 45:

             a. Defendants failed to process orders the same day or the next day after an order

                was placed and then to ship those items within 24-48 hours of processing;

             b. Defendants failed to ship items within 7-10 business days after an order was

                placed;

             c. The specific PPE items Defendants represented were “available to ship” or “in

                stock” were not.

       47.     Therefore, Defendants’ representations set forth in Paragraph 45 are false,

misleading, or unsubstantiated, and constitute a deceptive act or practice in violation of Section

5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                     CONSUMER INJURY

       48.     Consumers are suffering, have suffered, and will continue to suffer substantial

injury as a result of Defendants’ violations of the FTC Act and MITOR. Additionally,

Defendants have been unjustly enriched as a result of their unlawful acts or practices. Absent

injunctive relief by this Court, Defendants are likely to continue to injure consumers, reap unjust

enrichment, and harm the public interest.

                       THIS COURT’S POWER TO GRANT RELIEF

       49.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable



                                                13
 Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 14 of 15 PageID #: 14




jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

       50.      Section 19 of the FTC Act, 15 U.S.C. § 57b, and MITOR authorize this Court to

grant such relief as the Court finds necessary to redress injury to consumers resulting from

Defendants’ violations of MITOR, including the rescission or reformation of contracts and the

refund of money.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff FTC, pursuant to Sections 13(b) and 19 of the FTC Act, 15 U.S.C.

§§ 53(b), 57b, MITOR, and the Court’s own equitable powers, requests that the Court:

       A.       Enter a permanent injunction to prevent future violations of the FTC Act by

Defendants;

       B.       Award such relief as the Court finds necessary to redress injury to consumers

resulting from Defendants’ violations of the FTC Act and MITOR, including restitution,

rescission or reformation of contracts, the refund of money or return of property, the payment of

damages, and public notification respecting the rule violation or the unfair or deceptive act or

practice; and

       C.       Award Plaintiff the costs of bringing this action, as well as such other and

additional relief as the Court may determine to be just and proper.




                                              Respectfully submitted,

                                              ALDEN F. ABBOTT
                                              General Counsel

                                                 14
 Case: 4:20-cv-01021-RLW Doc. #: 1 Filed: 08/04/20 Page: 15 of 15 PageID #: 15




Dated: Aug. 04, 2020                /s/ Dillon J. Lappe
                                    NICHOLAS CARTIER, 495850(DC)
                                    DILLON JOSEPH LAPPE, 82876(MI)
                                    Federal Trade Commission
                                    600 Pennsylvania Avenue NW, CC-9534
                                    Washington, DC 20580
                                    (202) 326-2014; ncartier@ftc.gov (Cartier)
                                    (202) 326-2833; dlappe@ftc.gov (Lappe)

                                    Attorneys for Plaintiff
                                    FEDERAL TRADE COMMISSION




                                      15
